DEPARTMENT OF HEALTH AND
HUMAN SERVICES Centers for
Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:

July 09, 2014

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT: Annual Re-determination of Medicare Part D Low-Income Subsidy Deemed
Status (Re-deeming)
CMS CONTACT: Stephen Ludwig, 410-786-0554, Stephen.Ludwig@cms.hhs.gov
The Centers for Medicare & Medicaid Services (CMS) is now preparing for the annual
redetermination of Medicare Part D low-income subsidy (LIS) deemed status, also known as “redeeming.”
The information below is to help States understand the process and their role in ensuring that
dual eligible beneficiaries have timely, affordable, and comprehensive coverage under the
Medicare Part D prescription drug benefit.
General Background
The Medicare LIS provides extra help for beneficiaries who have limited income and resources
to help them pay for their Medicare prescription drug plans’ premiums, co- payments, and the
annual deductible. Medicare beneficiaries who automatically qualify, and are then deemed
eligible, for LIS include full-benefit dual eligible individuals, partial dual eligible individuals
(Qualified Medicare Beneficiaries (QMB-only), Specified Low- Income Medicare Beneficiaries
(SLMB-only), Qualifying Individuals (QI), and people who receive Supplemental Security
Income (SSI) benefits but not Medicaid.
Additionally, individuals with limited incomes and resources who do not automatically qualify
can apply for LIS and have their eligibility determined by either the Social Security
Administration (SSA) or their State Medicaid agency. Details on the LIS benefit may be found
in Chapter 13 of the Medicare Prescription Drug Benefit Manual at
http://www.cms.gov/Medicare/Prescription-DrugCoverage/PrescriptionDrugCovContra/PartDManuals.html.
Process for Re-determining LIS Eligibility for Individuals who Automatically
Qualify
An individual determined or re-determined to be eligible for LIS from July 2012 through June
2014 will be deemed through December 31, 2014. If, during the subsequent re- determination
process beginning in July 2014, it is determined that an individual continues to be eligible for

CMCS Informational Bulletin – Page 2
LIS for the next calendar year the individual will automatically be redeemed for all of 2015.
Throughout the year, whether an individual is being deemed or re-deemed, CMS will use State
Medicare Modernization Act (MMA) and SSA files to initiate the eligibility process in deeming
and re-deeming full dual and partial dual eligible individuals and SSI-only eligible individuals.
Newly LIS Eligible Individuals from July to December 2014
Individuals reported as full-benefit dual eligible beneficiaries, partial dual eligible beneficiaries
(QMB-only, SLMB-only, or QI), or SSI recipients for any month between July and December of
the current year will have their LIS deemed status extended to December 31 of the next calendar
year. For example, if a beneficiary is determined to have full or partial dual status in July 2014,
their eligibility will be extended to December 31, 2015. Additionally, a beneficiary’s copayment level for 2015 will be determined by type of dual eligibility, income, and institutional
status reported in or after July 2014.
CMS will continue to look for individuals who States report as full or partial duals after July.
Depending on how the state reports the individual’s eligibility, the individual may or may not be
deemed for the next calendar year. If the state reports eligibility only for a period before July of
the current year, the individual will only be deemed for the current year. If the state reports
eligibility for a period that includes July or any month after July, the individual will be deemed
for the remainder of the current year and all of the next calendar year. For example, if a
beneficiary is reported on a September MMA file as retroactively eligible for just the month of
August 2014, the person will be deemed eligible for LIS from August to December 2014 and redeemed for all of 2015. However, if a person is reported on the September MMA file as
retroactively eligible for only May 2014, the individual will only be deemed for LIS from May
2014 to December 2014. The individual will not be re-deemed for 2015.
Notices to Beneficiaries
In September, CMS and SSA will issue a joint mailing to beneficiaries whose deemed status will
not continue into the next calendar year based on their absence from the July or August State
MMA files or SSA’s August file. This mailing will include a personalized letter on gray paper
from CMS explaining their loss of LIS, an SSA application for extra help and a postage-paid
return envelope to assist the individual in re-establishing eligibility for the subsidy for the next
calendar year.
If any individual who receives a gray notice informing them of their loss of deemed status
subsequently becomes newly eligible for Medicaid in future months, CMS will mail them a new
letter on purple paper informing them that they now automatically qualify for LIS.
In early October, individuals who will continue to have LIS, but will have a change in their copayment level in the next calendar year will receive a personalized letter on orange paper from
CMS outlining the changes that will be effective January 1.

CMCS Informational Bulletin – Page 3
Model versions of these notices, along with a beneficiary fact sheet and partner tip sheet, will be
available in August at:
http://www.cms.hhs.gov/LimitedIncomeandResources/LISNoticesMailings/list.asp#TopOfPage.

Please note that individuals who continue to qualify for LIS without any changes to their
copayment level in 2015 will not receive a notice.
CMS Notification to States
In September, CMS will provide a file to States identifying residents who are being notified of
their loss of deemed status effective January 1. The file layout is attached in Appendix A. We
will notify you separately of the specific date that the file will be sent.
CMS will also provide data on the MMA State response file on the re-deemed status of those
reported on a given file. For example, the results of data submitted by the State for re-deeming
on July 12 will appear on the CMS-generated MMA response file that will be sent back to the
State within an estimated 48 hours, or by July 14. The following data will appear in the response
file when the beneficiary has been re-deemed:
• Beneficiary Copay Type = D
• Beneficiary Copay Level = 1, 2, or 3
• Copay Start Date = 01/01/2015
• Copay End Date = 12/31/2015
What Do States Need to Do?
We cannot overemphasize the importance of ensuring the accuracy and completeness of the State
MMA files submitted starting in July for the process of re-determining deemed status. States’
inclusion or exclusion of beneficiaries from their July through December 2014
MMA files will determine whether those beneficiaries will be deemed eligible for the lowincome subsidy for 2015.
We strongly recommend that States use the information in our September Loss of Deemed Status
file (which is attached as Appendix A) to screen these individuals for eligibility for Medicaid or
any of the Medicare Savings Programs, or to work with them to apply for LIS.
Additional Information
CMS will continuously provide the resources and assistance people need to make sure that
everyone who qualifies for extra help receives help paying for Medicare prescription drug
coverage. In support of the effort, we are working with your offices, SSA, State Health
Insurance and Assistance Programs (SHIPs), physicians, pharmacists, prescription drug plans,
and hundreds of partner organizations across the country to reach beneficiaries with messages
and guidance. Our customer service representatives at 1-800-MEDICARE are prepared to
answer questions and to guide beneficiaries through the process of applying for LIS, and relevant
information is posted on our consumer website, www.medicare.gov.

CMCS Informational Bulletin – Page 4
CMS appreciates States’ continued assistance in ensuring that dual eligible beneficiaries have
timely, affordable, and comprehensive coverage under the Medicare Part D prescription drug
benefit.
Attachment

Appendix A - Exchange Name: DEEMLD
Table 1: This is the first record of the file. It will only occur once.
Table 2: This record will contain beneficiary information. It may occur multiple times.
Table 3: This is the last record of the file. It will only occur once.
Table 1: Annual State File for Beneficiaries Who Lost Deeming Status– Header Record
Data Field

Length

Position

Header Code
State Code
Sending Entity
Run Date of the file
Filler
Record Length =

6
2
8
8
576

1
7
8
17
25

…
…
…

6
8
16
24
600

Form
at
CHAR
CHAR
CHAR
CHAR
CHAR

Valid Values
‘DEEMLD’
State Code
‘CMS ‘ CMS + 5 spaces
CCYYMMDD
spaces

600

Table 2: Annual State File for Beneficiaries Who Lost Deeming Status– Detail Record
Data Field
Record Type
Beneficiary’s Health Insurance Claim or
Railroad Board Number
Representative Payee Name
Beneficiary’s Name
Beneficiary’s Address Line 1
Beneficiary’s Address Line 2
Beneficiary’s Address Line 3
Beneficiary’s Address Line 4
Beneficiary’s Address Line 5
Beneficiary’s Address Line 6
Beneficiary’s City
Beneficiary’s State
Beneficiary’s Zip Code
Cluster Identification Code
Beneficiary’s Date of Birth
Beneficiary’s Social Security Number

Length
3
12

Position
1
… 3
4
… 15

Format
CHAR
CHAR

Valid Values
‘DTL’

40
40
40
40
40
40
40
40
27
3
10
14
8
9

16
56
96
136
176
216
256
296
336
363
366
376
390
398

CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR
CHAR

spaces if no Payee

Filler
Co-Payment Level for Current Calendar
Year
Co-Payment Level for Next Calendar Year
Reason Code for Current Calendar Year
Reason Code for Next Calendar Year
Start Date for Current Calendar Year
End Date for Next Calendar Year
Filler

132
1

407 … 538 CHAR
539 … 539 CHAR

CCYYMMDD
spaces if SSN does
not exist
spaces
‘1’, ‘2’, or ‘3’

1
2
2
8
8
40

540
541
543
545
553
561

‘1’, ‘2’, or ‘3’
‘1’, ‘10’, or ‘2A’
‘1’, ‘10’, or ‘2A’
MMDDCCYY
MMDDCCYY
spaces

…
…
…
…
…
…
…
…
…
…
…
…
…
…

…
…
…
…
…
…

55
95
135
175
215
255
295
335
362
365
375
389
397
406

540
542
544
552
560
600

CHAR
CHAR
CHAR
CHAR
CHAR
CHAR

Data Field
Record Length =

Length Position
600

Format

Valid Values

Table 3: Annual State File for Beneficiaries Who Lost Deeming Status– Trailer Record
Data Field
Trailer Code
State Code
Sending Entity

Length
6
2
8

Position
1
… 6
7
… 8
9
… 16

Format
CHAR
CHAR
CHAR

Run Date of File
Filler
Record Count
Filler
Record Length =

8
9
9
558
600

17
25
34
43

CHAR
CHAR
ZD
CHAR

…
…
…
…

24
33
42
600

Valid Values
‘TRLRLD’
State Code
‘CMS ‘CMS
+ 5 spaces
spaces
spaces

